Citation Nr: 1509492	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-00 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) or anxiety disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from April 1965 to January 1967.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which held that new and material evidence had not been received to reopen a claim for service connection for PTSD.  

A January 2012 statement of the case reopened and denied service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, NOS.  A July 2014 Board decision reopened the claim and remanded it for additional development.  The case is now before the Board for final appellate consideration.


FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's acquired psychiatric disorder, to include PTSD or anxiety disorder, NOS, is related to active duty.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD or anxiety disorder, NOS, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice concerning the underlying service connection claim was provided in a July 2010 letter.  Accordingly, the duty to notify has been fulfilled.

With regard to the duty to assist, the record contains the Veteran's service treatment records, VA medical records, private medical records, he transcript of a December 2011 hearing before a Decision Review Officer and the transcript of a May 2014 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  In December 2014 correspondence, the Veteran's representative indicated that it had no additional evidence regarding the Veteran's appeal, and requested that VA forward the Veteran's case to the Board immediately.  

VA conducted examinations in August 2010, December 2011 and August 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports are adequate, in that they reflect a review of the Veteran's eFolders, consider all of the pertinent evidence of record and provide a rationale for the opinions offered.  Thus, there is adequate medical evidence of record to make a determination in this claim, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

In sum, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Legal Analysis

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records are negative for relevant complaints, symptoms, findings or diagnoses.  

The post-service medical records are negative for a psychiatric disorder for many years after the Veteran's separation from service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The August 2010 VA examination report provides a diagnosis of anxiety disorder, NOS.  The examiner stated that it was not clear that the Veteran had ever suffered PTSD, and current anxiety symptoms were not particularly consistent with subclinical post-traumatic stress.  Based on the data available at this time, it appeared to be less likely than not that the Veteran's anxiety was caused by or related to his military service.  

The December 2011 VA examination report also provides a diagnosis of anxiety disorder, NOS.  The examiner stated that the Veteran's mental health symptoms were NOT directly related to or caused by his military experiences (capitalization in original).  

Records from the Huntington Vet Center dated in 2010 and 2011 provide assessments of PTSD, related to active duty.  The records do not provide any rationale or explanation for these etiology opinions.  

The report of the August 2014 VA examination provides that the Veteran did not meet the criteria for a diagnosis of PTSD; the diagnosis was unspecified depressive disorder.  The examiner stated that the disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  

Concerning the Veteran's current diagnosis, the examiner noted that he had reviewed previous C&P exams from August 2010 and December 2011, as well as records in VBMS and CPRS.  The Veteran did not meet DSM-V criteria for PTSD.  The examiner noted that the Veteran today reported some anxiety symptoms that were not persistent and generally considered subclinical,  i.e. did not meet DSM-V diagnostic criteria.  The Veteran today mentioned how he had discomfort in being around crowded places and tended to have periods of feeling nervous or worrying in excess, but the examiner noted that prior C&P exam records did not show that the Veteran had then reported any sort of crowd aversion or avoidance behavior and it would be inconsistent with extant research on trauma related disorders for onset to be so many years after military service for it to be clearly related to any potential stressors noted herein.  Further, while the Veteran today noted, as in past C&P exams, that he still had periods of time that he thought about friends who were killed in Viet Nam, or would occasionally recall things that he found stressful or caused him to feel sad or very afraid while in Viet Nam, he did not clearly describe re-living or traumatic events per DSM-V criteria.

Concerning the relationship, if any, between the Veteran's current diagnosis and his active duty, the examiner noted that the Veteran's service treatment records were silent as to any evidence of psychiatric disturbance while in the army, and his records as well as his stated history did not show evidence of a continuum of symptoms from the time the Veteran left service until around the time he started going to the Huntington Vet Center in 2010.  The examiner noted that all records reviewed consistently showed that the Veteran had managed to work 30+ years with no clear evidence of any psychiatric difficulties, and had functioned very well in his social and family roles also without significant impact from his reported depression and anxiety symptoms other than to simply note how several people had mentioned to him when he first returned from Viet Nam about how much it had changed him.  That said, the Veteran apparently adapted very well across the past 40+ years as there was no real evidence of any consistent psychiatric problems associated with those experiences in records or reported history today.  The examiner stated that it was not clear when the Veteran's depression actually began, although records note it had been ongoing since at least 2010, and the Veteran did indicate today that it had increased some in the past couple months related to his medical condition and going through chemotherapy.  Therefore, taken together, it was less than at least as likely as not that the Veteran's depression and subclinical anxiety symptoms were due to stressors he experienced while in military service.

The Board finds that the August 2014 VA medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results and a review of the medical record, including the Vet Center records.  The examiner explained his opinions with references to the Veteran's active duty and post-service medical history, as well as medical principles and his own medical expertise.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999); Prejean v. West, 13 Vet. App. 444 (2000).

By contrast, the Vet Center records that included diagnoses of PTSD, related to the Veteran's active duty, provide no explanation or rationale.  They refer to no specific findings in the Veteran's service treatment records or post-service treatment records.  

The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

However, the Veteran's contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has PTSD, anxiety disorder, NOS, or unspecified depressive disorder as a result of his active duty) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau, 492 F.3d at 1377 n.4.  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, NOS, or unspecified depressive disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD or anxiety disorder, NOS, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


